DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .	
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/13/2020 and 07/31/2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Objections
Claims 9 and  14-15 are objected to because of the following informalities: 
Claim 9 in line 1, “the active” should be replaced by “active”.
Claim 14 in line 1, “the UE of claim 13” should be replaced by “the UE of claim 10”.
Claim 15 in line 1, “the active” should be replaced by “active”.
Claim 15 in line 1, “the method of claim 9” should be replaced by “the method of claim 10”.

         Appropriate correction is required.

  Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


 (a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 4-7, 9-10 and 13-15 are rejected under 35 U.S.C. 102 (a)(2) as being anticipated by Zhou et al. (2020/0100179), Zhou179 hereinafter. Zhou179 teaches all of the limitations of the specified claim with the following reasoning that follows.

Re. Claims 1 and  10, Zhou179 teaches a method of power saving operation by a user equipment (UE) (Fig.28, 2804/Fig.29, 2904/Fig.30, 3004/Fig.31, 3104/Fig.3, 110/Fig.1, 110) in a wireless communication system (Fig.28-34 & ¶0337 - method of a power saving operation.  At step 3402, a wireless device may receive one or more RRC messages) and a user equipment (UE) (Fig.28, 2804/Fig.29, 2904/Fig.30, 3004/Fig.31, 3104/Fig.3, 110/Fig.1, 110) performing power saving operation in a wireless communication system (Fig.28-34 & ¶0337 - method of a power saving operation.  At step 3402, a wireless device may receive one or more RRC messages), the UE comprising: a transceiver (Fig.3, 310); at least one processor (Fig.3, 314) coupled with the transceiver and configured to: receive configuration information for the power saving operation (Fig.28 & ¶0300 - an activation/deactivation of a power saving operation configuration of one or more power saving operation configurations.  A base station 2802 may send (e.g., transmit), to a wireless device 2804, one or more RRC messages.  The one or more RRC messages may comprise configuration parameters of one or more cells…. The configuration parameters may comprise parameters of at least one power saving operation (e.g., procedure, mode, and/or state) configuration on the cell. Fig.33 & ¶0336 - At step 3302, a wireless device may receive one or more RRC messages.  The one or more RRC messages may comprise parameters of a plurality of power saving operation configurations), monitor a power saving signal based on the configuration information (Fig.28 & ¶0302 – a BWP on which the wireless device 2804 may monitor the power saving channel, and/or a cell on which the wireless device 2804 may monitor the power saving channel. Fig.33 & ¶0336 - At step 3306, the wireless device may monitor a power saving signal/channel, …based on parameters of the power saving operation configuration and based on a reception of the first command.  The wireless device may receive a power saving signal,.. based on the monitoring of the power saving signal/channel.  At step 3308, the wireless device may start monitoring PDCCH based on a reception of the power saving signal), and determine whether to monitor a PDCCH based on the power saving signal (Fig.25 & ¶0264 – The first parameter may indicate a first time value of a DRX active state (e.g., DRX active/on duration 2508) of the DRX cycle 2504.  The second parameter may indicate a second time of a DRX sleep state (e.g., DRX sleep/off duration 2512) of the DRX cycle 2504.  ¶0265 - The wireless device may stop monitoring PDCCHs on the serving cell…if the wireless device is in the DRX sleep state.  Fig.27A & ¶0285 - A wireless device may monitor a wake-up signal or a wake-up channel within the wake-up duration 2704 ...  The wireless device may wake-up to monitor PDCCHs according to the DRX configuration,…, based on receiving a wake-up signal 2710 (e.g., via a wake-up channel) in the wake-up duration 2704.  The wireless device may monitor PDCCHs in the DRX On duration 2706, for example, based on receiving the wake-up signal 2710.  A drx-onDurationTimer may be running in the DRX On duration 2706.  The wireless device may go to sleep if the wireless device fails to receive PDCCHs in the DRX On duration 2706.  The wireless device may be in a sleep state in a DRX Off duration 2708 of the DRX cycle.  The wireless device may fail to receive a wake-up signal in a wake-up duration 2712.  The wireless device may skip monitoring (e.g., refrain from monitoring) PDCCHs in the DRX On duration 2714, for example, if the wireless device fails to receive a wake-up signal in the wake-up duration 2712.  Skipping PDCCH monitoring, in the DRX On duration 2714, may reduce power consumption at the wireless device. The above determination process as disclosed by Zhou179 is similar to instant application at least in ¶0071 & Fig.2)   

    PNG
    media_image2.png
    787
    712
    media_image2.png
    Greyscale



Re. Claims 4 and 13, Zhou179 teaches claims 1 and 10 respectively.
Zhou179 further teaches wherein the power saving signal includes a wake up signal (WUS) (Fig.27A & ¶0285 - A wireless device may monitor a wake-up signal or a wake-up channel within the wake-up duration 2704. Fig.27A-B & ¶0301 – A power saving operation corresponding to a power saving operation  configuration may be based on a power saving signal (e.g., the wake-up signal  2710 as shown in FIG. 27A)), and wherein the determining of whether to monitor the PDCCH further comprises determining whether to start PDCCH monitoring based on the WUS (Fig.27A & ¶0285 - A wireless device may monitor a wake-up signal or a wake-up channel within the wake-up duration 2704 ...  The wireless device may wake-up to monitor PDCCHs according to the DRX configuration,…, based on receiving a wake-up signal 2710 (e.g., via a wake-up channel) in the wake-up duration 2704.  The wireless device may monitor PDCCHs in the DRX On duration 2706, for example, based on receiving the wake-up signal 2710. … The wireless device may skip monitoring (e.g., refrain from monitoring) PDCCHs in the DRX On duration 2714, … if the wireless device fails to receive a wake-up signal in the wake-up duration 2712). 

Re. Claims 5 and 14, Zhou179 teaches claims 1 and 13 respectively. (Please refer to claim objection)

Zhou179  also teaches further comprising starting of a discontinuous reception (DRX) on duration timer (Fig. 25-Fig.27A-B & ¶0278 - A wireless device that is configured for DRX operation may start a drx-onDurationTimer), wherein the power saving signal is monitored at a predetermined time gap before the starting of the DRX on duration timer (Fig.27A-B & ¶0282 - a base station may send (e.g., transmit) one or more messages 2702 (e.g., RRC messages) comprising parameters of a wake-up duration 2704 (or a power saving duration), to a wireless device.  The wake-up duration may be a number of slots (or symbols) before a DRX On duration 2706 of a DRX cycle.  The number of slots (or symbols), or a gap, between the wake-up duration 2704 (e.g., an end of the wake-up duration) and the DRX On duration 2706, may be …… predefined value.).

Re. Claim 6, Zhou179 teaches claim 1.
 Zhou179  further teaches wherein the power saving signal includes a go to sleep signal (GTTS) (Fig.27A-B & ¶0287 - A wake-up mechanism may be based on a go-to-sleep signal/channel. In FIG. 27B, a base station may send (e.g., transmit) one or more messages 2750 (e.g., RRC messages).  The one or more RRC messages may comprising parameter of a wake-up duration 2752 (or a power saving duration), to a wireless device. ¶0288 - The wireless device may monitor the go-to-sleep signal or the go-to-sleep channel during the wake-up duration 2752.. ), and wherein the determining of whether to monitor the PDCCH further comprises determining 50DOCKET NO.: SAMS11-60460PATENT whether to stop PDCCH monitoring based on the GTTS (Fig.27A-B & ¶0288 - The wireless device may go to sleep and skip monitoring (e.g., refrain from monitoring) PDCCHs in the DRX On duration 2754, for example, if the wireless device receives the go-to-sleep signal 2756 (e.g., via the go-to-sleep channel)).

Re. Claim 7, Zhou179 teaches claim 1.
Zhou179  further teaches wherein the power saving signal includes information for skipping monitoring of at least one PDCCH occasion, and wherein the determining of whether to monitor the PDCCH further comprises determining whether to skip monitoring of the at least one PDCCH occasion based on the information. (Fig.27A-B & ¶0287 - A wake-up mechanism may be based on a go-to-sleep signal/channel. In FIG. 27B, a base station may send (e.g., transmit) one or more messages 2750 (e.g., RRC messages).  The one or more RRC messages may comprising parameter of a wake-up duration 2752 (or a power saving duration), to a wireless device. Fig.27A-B & ¶0288 - The wireless device may monitor the go-to-sleep signal or the go-to-sleep channel during the wake-up duration 2752, ...  The wireless device may go to sleep and skip monitoring (e.g., refrain from monitoring) PDCCHs in the DRX On duration 2754, for example, if the wireless device receives the go-to-sleep signal 2756 (e.g., via the go-to-sleep channel).  The wireless device may be in a sleep state in a DRX Off duration 2758, and may skip monitoring PDCCHs in the DRX Off duration 2758.)

Re. Claims 9 and 15, Zhou179 teaches claims 1 and 9 respectively. (Please refer to claim objection)

Zhou179 further teaches wherein the power saving signal is detected on the active downlink bandwidth part (DL BWP). (Fig. 27A-B & ¶0301 - A power saving operation corresponding to a power saving operation configuration may be based on a power saving signal … The parameters of a power saving signal-based power saving operation configuration may comprise, for example, at least one of: … a BWP on which the wireless device 2804 may monitor (BRI: detect) the power saving signal).



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
In event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 2-3, 8 and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Zhou179, in view of Zhou et al. (WO2020/146499), Zhou499, hereinafter. 

Re. Claims 2 and 11, Zhou179 teaches claims 1 and 10 respectively.
Yet, Zhou179 does not expressly teach wherein the power saving signal is carried in a Downlink Control Information (DCI) monitored based on a Power Saving-Radio Network Temporary Identifier (PS-RNTI), and wherein the PS-RNTI is configured by radio resource control (RRC) signaling.
However, in the analogous art, Zhou499  explicitly discloses wherein the power saving signal is carried in a Downlink Control Information (DCI) monitored based on a Power Saving-Radio Network Temporary Identifier (PS-RNTI), and wherein the PS-RNTI is configured by radio resource control (RRC) signaling. (Abstract - A wireless device receives a radio resource control message comprising a PS-RNTI for a DCI notifying power saving information: and a location parameter for receiving the power saving information for the wireless device. ¶00347 - a base station may transmit at least one RRC message comprising a power saving radio network temporary identifier (PS-RNTI) to a group of one or more wireless devices for monitoring a common search space for receiving a group common DCI, the group common DCI indicating power saving information for the group of one or more wireless devices. Fig.42 & ¶00374 - At 4210, a wireless device (e.g., a first UE) my receive RRC message comprising a PS-RNTI for (receiving) a DCI notifying power saving information, a location parameter for receiving the power saving information for the wireless device).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to combine Zhou179’s invention of activation and deactivation of power saving operation to include  Zhou499 ’s invention of a system and a method for enabling wake-up procedure and power saving operation, because it reduces power consumption of wireless devices operating in a multicarrier communication system (¶0057& ¶00287, Zhou499).


Re. Claims 3 and  12, Zhou179  and Zhou499 teach claims 2 and 11 respectively.
Zhou179 further teaches wherein the DCI comprises at least one of information related to the power saving signal, information related to bandwidth part(BWP) to be activated, multiple input multiple output(MIMO) layer information, antenna information, search space information, Control Resource Set (CORESET) information, or PDCCH monitoring periodicity information. (¶0201 - A wireless device may monitor (e.g., in common search space or wireless device-specific search space) one or more PDCCH for detecting one or more DCI with one or more DCI format. ¶0202 - The information in the DCI formats for downlink scheduling may comprise at least one of: an identifier of a DCI format; a carrier indicator; an RB allocation; a time resource allocation; a bandwidth part indicator . …. The MIMO related information may comprise at least one of: a PMI; precoding information.. ¶0253 -  A bandwidth part indicator field value may indicate an active DL BWP, from a configured DL BWP set, for DL receptions for example, if the bandwidth part indicator field is configured in DCI format 1_1. ¶0205 -   A wireless device may monitor a PDCCH for detecting DCI in one or more configured CORESETs, for example, to reduce the power consumption. ¶0284 - The wake-up mechanism may be based on a wake-up channel (e.g., a PDCCH, or DCI).  … a periodicity of the wake-up channel, a control resource set, and/or a search space of the wake-up channel. Fig.27A & ¶0285 - A wireless device may monitor a wake-up signal or a wake-up channel within the wake-up duration 2704 ...  The wireless device may wake-up to monitor PDCCHs according to the DRX configuration,…, based on receiving a wake-up signal 2710 (e.g., via a wake-up channel) in the wake-up duration 2704.  The wireless device may monitor PDCCHs in the DRX On duration 2706, for example, based on receiving the wake-up signal 2710.  A drx-onDurationTimer may be running in the DRX On duration 2706.  The wireless device may go to sleep if the wireless device fails to receive PDCCHs in the DRX On duration 2706.  The wireless device may be in a sleep state in a DRX Off duration 2708 of the DRX cycle.)
Re. Claim 8, Zhou179  and Zhou499 teach claim 2.
Zhou179 further teaches wherein the DCI is a UE specific DCI or a group specific DCI. (¶0138 - The wireless device may monitor a group common search space which may be used by the base station for sending (e.g., transmitting) DCIs that are intended for a group of wireless devices.  A group common DCI may correspond to an RNTI which is commonly configured for a group of wireless devices.  The wireless device may monitor a wireless device-specific search space.  A wireless device specific DCI may correspond to an RNTI configured for the wireless device.).




Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Zhou et al; 2020/0092814; See Abstract, ¶0252,  ¶0259, ¶0267-¶0274, ¶0281-¶0296, ¶0314, ¶0352-¶0356, ¶0413, ¶0418-¶0427, ¶0435-¶0448, ¶0451, ¶0456-¶0472, ¶0479, ¶0490-¶0498, ¶0501-¶0540   along with Fig.26-48.
Islam et al; 2020/0037396; See Abstract,  ¶0010, ¶0011, ¶0012, ¶0015, ¶0016, ¶0017, ¶0022, ¶0023, ¶0026, ¶0032, ¶0034, ¶0035, ¶0036, ¶0037, ¶0047, ¶0050-¶0064, ¶0069-¶0083   along with Fig.2-15.
 Cheng et al; 2020/0029274; See ¶0048, ¶0049, ¶0050, ¶0056, ¶0058, ¶0063-¶0071, ¶0077, ¶0091-¶0111, ¶0126-¶0147, ¶0162-¶0177 along with Fig.2-5,Fig.7, Fig.10-12 & Fig. 15-23.
 3GPP TSG RAN WG1 Meeting #95; R1-1812232; Source:	Huawei, HiSilicon; Spokane, USA, November 12 – 16, 2018. See §1, §3.1, §3.1.1, §3.1.2, §3.1.3, §3.2.
3GPP TSG-RAN WG1 Meeting #95 ; R1-1813183;  Source: Ericsson; Spokane, USA, November 12th – 16th 2018. See §3.1, §3.2, proposals 1-2.
3GPP TSG RAN WG1 Meeting #95; R1-1812590; Source: 	LG Electronics; Spokane, USA, November 12th – 16th, 2018. See §2.1, §2.2,§3.
3GPP TSG RAN WG1 Meeting #95; R1-1812642; Source:	CATT; Spokane, USA, November 12th – 16th, 2018. See §2.1, §2.2,§2.3, §2.4.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED SHAMSUL CHOWDHURY whose telephone number is (571)272-0485.  The examiner can normally be reached on Monday-Thursday 9 AM- 6 PM EST (Friday Var.).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Phillips can be reached on 571-272-3940.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/M.S.C. /Examiner, Art Unit 2467

/MICHAEL J MOORE  JR/Primary Examiner, Art Unit 2467